J-S02001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PA WASTE TRANSFER, LLC                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EVANS DISPOSAL, LLC, DOUGLAS               :
    EVANS AND PATRICIA EVANS                   :
                                               :   No. 787 MDA 2019
                       Appellants              :

                  Appeal from the Order Entered April 12, 2019
    In the Court of Common Pleas of Northumberland County Civil Division at
                             No(s): CV-1845-2015


BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                           FILED MARCH 31, 2020

       Appellants, Evans Disposal, LLC, Douglas Evans, and Patricia Evans,

appeal from the trial court’s April 12, 2019 order, which granted in part

Appellee’s, PA Waste Transfer, LLC (“PA Waste”), request for a preliminary

injunction. We affirm.

       PA Waste states the facts underlying this matter as follows:1
       The instant action began as a complaint by [PA Waste], a
       Pennsylvania Limited Liability Corporation, against Evans Disposal
       LLC (“Evans Disposal”), Douglas Evans and Patricia Evans
____________________________________________


1 We rely on PA Waste’s statement of the case because the trial court has not
provided us with a comprehensive case summary, and Appellants’ statement
of the case does not include citations to the record in contravention of
Pa.R.A.P. 2117(a)(4). See Pa.R.A.P. 2117(a)(4) (stating that the statement
of the case shall contain “[a] closely condensed chronological statement, in
narrative form, of all the facts which are necessary to be known in order to
determine the points in controversy, with an appropriate reference in each
instance to the place in the record where the evidence substantiating the fact
relied on may be found”).
J-S02001-20


       (“Individual Defendants”), Appellants here. [PA Waste] filed the
       complaint [at] docket CV-1845-2015 with the Northumberland
       County Prothonotary on October 31, 2015.         The Amended
       Complaint avers counts of breach of contract, fraud, unjust
       enrichment and piercing the corporate veil. After two rounds of
       Preliminary Objections and Amended Complaints, [Appellants]
       answered the Second Amended Complaint on May 30, 2016. The
       answer contained no counterclaims. Discovery then commenced.

       Three weeks later, [Appellants] untimely attempted to join a
       different company, Disposal Management Services, Inc., a
       Pennsylvania Business Corporation with an address of 154 Quarry
       Road, Coal Township, Northumberland County, Pennsylvania, to
       the instant action. Due to the untimely petition, the joinder
       motion failed and Disposal Management Services was never joined
       as a part[y] here.1
          1Evans Disposal sued Disposal Management Services under
          docket CV-2016-2252 in the Court of Common Pleas of
          Northumberland County. That litigation remains pending.[2]

       [PA Waste] deposed the [I]ndividual [D]efendants on May 30,
       2017. To date, [Appellants] have not attempted to propound
       interrogatories, requests for production of documents, requests
       for admissions, requests for entry, depositions or any other
       discovery.

       Discovery was a tortious [sic] affair, with multiple motions to
       compel and a vastly incomplete record being produced by
       [Appellants]. After several discovery[-]related orders, [the trial
       court] issued [its] October 4, 2017 [o]rder finding that [PA Waste]
       could engage in discovery against the Individual Defendants and
       that [PA Waste] had shown a prima facie case to pierce the Evans
       Disposal corporate veil.

       The Complaint contained copies [of] 32 dishonored checks[,]
       which Evans Disposal had not redeemed. Patricia Evans admitted
       at deposition that many expenditures made with Evans Disposal
       funds were for personal purchases [for] herself and Douglas
       Evans, where no records exist of reimbursement to Evans
       Disposal, acceptance of draws from the company to the principals,
____________________________________________


2According to Appellants, Disposal Management Services is PA Waste’s “self-
described sister company….” Appellants’ Brief at 10-11. Appellants claim that
Evans Disposal seeks payment of $940,000.00 in damages from it. Id. at 11.

                                           -2-
J-S02001-20


       or other appropriate tax treatment of these transactions valued at
       tens of thousands of dollars. The trial court authorized [PA Waste]
       to seek tax returns from all [Appellants] after motions practice.

       The underlying contract required Evans Disposal, based in
       Bloomsburg, Scott Township, Columbia County, to dispose of all
       of its collected solid waste at [PA Waste’s] Coal Township,
       Northumberland County waste transfer station. In exchange for
       this exclusive arrangement, [PA Waste] provided Evans Disposal
       with a beneficial disposal rate. However, Evans Disposal refused
       to utilize [PA Waste] for much of its disposal needs after the March
       11, 2013 contract was executed. [PA Waste] obtained records
       from two landfills, Wayne Township Landfill in McElhattan,
       Pennsylvania, and Lycoming County Resource Management
       Services in Montgomery, Pennsylvania, showing that Evans
       Disposal utilized both facilities for substantial waste disposal
       activities during the contract term, in breach of the [PA Waste]
       contract.

       This refusal to use the transfer station was a breach of contract,
       which triggered an over $300,000 liquidated damages claim.
       Approximately $800,000 in unpaid disposal bills, as well as the
       $46,000 in dishonored checks not redeemed, constitute direct
       damages in this breach of contract matter. Interest continues to
       accrue at 18% per annum, at a rate of $16,000 per month. The
       nonpayment of tipping fees also constituted breach of the
       underlying contract. [PA Waste], through counsel, notified Evans
       Disposal of the breach, including Evans Disposal’s response to the
       breach notice in the Complaint.

       As part of [a] sale of the May 4, 2016 substantive Evans Disposal
       assets to [Fought’s Disposal Service, Inc. (“Fought’s Disposal”)],
       Fought[’s Disposal] entered into a $1 million promissory note to
       the Individual Defendants, paying the Individual Defendants
       approximately $4,300 per month for ten years.[3] Appellants paid
____________________________________________


3We believe this may be a misstatement, as PA Waste stated in its second
petition for injunction that “[o]n May 4, 2016, … Douglas and Patricia Evans
… entered into a contract with Fought’s Disposal…, where [they] were to be
paid payments of $4,306.92 per month over a period of thirty (30) years.”
PA Waste’s Second Petition for Injunction, 1/9/19, at ¶ 1 (emphasis added).
Appellants also acknowledge that Evans Disposal and Fought’s Disposal
executed a promissory note for the purchase price, stating that they agreed



                                           -3-
J-S02001-20


       many vendors, but paid nothing towards the [PA Waste] liability
       which was documented in the initial complaint filed eight months
       before closing. The Individual Defendants own certain real estate
       in Hemlock Township, Columbia County, Pennsylvania known as
       17 Pony Trail Drive. Douglas Evans also owns a 1/3 interest in a
       property known as 522 Scott, Daytona Beach, Volusia County,
       Florida. The Individual Defendants have strived to relocate to
       Florida, and were found to have taken tangible steps to relocate
       to Daytona Beach.      Specifically, the [Individual D]efendants
       purchased 1656 Lawrence Circle, Daytona Beach, Florida[,] the
       day the injunction now being appealed was signed by [the trial
       court], having executed a balloon mortgage days earlier. The
       Individual Defendants were served legal documents at their
       Lawrence Circle address shortly after the injunction hearing.

       In its October 2, 2017 Order, the trial court found that [PA Waste]
       had proven a prima facie case to pierce the Evans Disposal
       corporate veil concerning both Douglas and Patricia Evans. In that
       Order, the trial court authorized limited discovery of personal
       assets of both Douglas and Patricia Evans. In prior pleadings and
       briefing leading up to this October 2017 Order, [PA Waste] showed
       that the Individual Defendants used Evans Disposal as a personal
       piggy bank, disregarded what few LLC formalities exist, breached
       the exclusive disposal contract, substantially intermingled
       personal and corporate funds, and perpetrated a fraud upon [PA
       Waste].

       In June 2018, [PA Waste] attempted to seek an injunction against
       [Appellants] to preserve assets pending trial. [The trial court]
       denied this request as not ripe. On April 6, 2019, [the trial court]
       held argument on [PA Waste’s] second injunction request, which
       [it] granted on April 12, 2019.

       At the April injunction hearing, the [c]ourt, substantially relied
       upon the existing record, showing a mastery of the prior record in
       asking [PA Waste’s] counsel how [PA Waste] intended to show
       breach of the contract, indications about the pending move to
       Florida, and sale of personal assets.
____________________________________________


that “Fought’s Disposal would pay the sum of $4,306.82 monthly to [Evans
Disposal] at [2.5%] interest per anum for 360 months….” Appellants’ Brief
at 9 (emphasis added). Appellants also note that, “[a]s of the date of the
[h]earing [on the preliminary injunction], Fought’s Disposal was prepaying the
note in an amount of $10,000 per month.” Id. at 9-10.

                                           -4-
J-S02001-20


       Appellants … requested reconsideration of the April 12 Order to
       set a bond, and reconsideration was granted for this limited
       question. The [c]ourt held its May 22, 2019 bond hearing, where
       the trial court set a $300,000 bond. Bond was posted on June 21,
       2019.

PA Waste’s Brief at 2-7 (internal citations omitted).

       Specifically, in granting in part PA Waste’s request for a preliminary

injunction on April 12, 2019, the trial court ordered that (1) Appellants “are

enjoined from the expenditure of any accelerated payments made by Fought’s

Disposal … over and above the contracted monthly amount”; and that (2)

Appellants are “enjoined from selling, mortgaging, or otherwise encumbering

17 Pony Trail Drive, Bloomsburg, Hemlock Township, Columbia County,

Pennsylvania, except by leave of this [c]ourt.” Order, 4/12/19 (single page).

The trial court determined that this “limited protective order … was necessary

in view of the actions of [Appellants] to take steps to dissipate certain major

assets[,]” and noted that, “[a]t the hearing … on April 9, 2019, it was

established that [the Individual Defendants] were planning on moving to

Florida.” Trial Court Opinion (TCO), 7/29/19, at 3.

       Subsequently, Appellants filed a timely notice of appeal from the trial

court’s order, and timely complied with the trial court’s instruction to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.4

Presently, they set forth the following issues for our review, which we produce

verbatim:

____________________________________________


4An appeal may be taken as of right from an order granting an injunction.
Pa.R.A.P. 311(a)(4).

                                           -5-
J-S02001-20


       A. THE TRIAL COURT ERRED AS A MATTER OF LAW IN
       FINDING THAT PA WASTE’S RIGHT TO RELIEF IS CLEAR,
       THAT THE WRONG IS MANIFEST, OR IN OTHER WORDS,
       THAT PA WASTE IS LIKELY TO PREVAIL ON THE MERITS OF
       THE ACTION, AND AS SUCH, THE TRIAL COURT’S APRIL 12,
       2019 ORDER SHOULD BE VACATED.

       B. THE TRIAL COURT ERRED AS A MATTER OF LAW OR IN
       ITS DISCRETION IN ITS ORDER OF APRIL 12, 2019, AS PA
       WASTE FAILED TO PROVE THAT GREATER INJURY WOULD
       RESULT FROM REFUSING AN INJUNCTION THAN BY
       GRANTING IT, AND CONCOMITANTLY, THE ISSUANCE OF
       THE INJUNCTION WILL NOT SUBSTANTIALLY HARM OTHER
       PARTIES IN THE PROCEEDING, AS THE TRIAL COURT
       FAILED TO PROPERLY CONSIDER THE HARM TO EVANS AND
       FOUGHT’S DISPOSAL/FOUGHTS AS A RESULT OF
       RESTRAINING EVANS FROM RECEIVING PRE-PAYMENT ON
       THE SUBJECT PROMISSORY NOTE AND EFFECTIVELY
       PREVENTING     FOUGHT    FROM    PRE-PAYING      THE
       PROMISSORY NOTE.

       C. THE TRIAL COURT ERRED AS A MATTER OF LAW OR IN
       ITS DISCRETION IN FINDING THAT AN INJUNCTION WAS
       NECESSARY TO PREVENT IMMEDIATE AND IRREPARABLE
       HARM THAT COULD NOT ADEQUATELY COMPENSATED BY
       DAMAGES, AS EVANS WERE NOT ACTIVELY MARKETING
       THEIR HOME IN BLOOMSBURG, COLUMBIA COUNTY,
       PENNSYLVANIA, AS OF THE DATE OF THE HEARING, AND
       AS SUCH, A PRELIMINARY INJUNCTION WAS NOT
       NECESSARY TO PREVENT IMMEDIATE HARM.

Appellants’ Brief at 6.5

____________________________________________


5 We note that PA Waste argues that Appellants have waived all of their issues
“when they failed to list any issues before the Court when filing their
designation of the contents of the reproduced record[,]” among other things.
PA Waste’s Brief at 10 (unnecessary capitalization and emphasis omitted).
Because our review has not been impeded, we decline to deem their issues
waived or dismiss their appeal. See, e.g., Morgan Guar. Trust Co. of New
York v. Mowl, 705 A.2d 923, 924 n.1 (Pa. Super. 1998) (“Since these
infractions of the rules of appellate procedure are minor in nature and in no
way affect our ability to engage in meaningful appellate review of the issues
involved, we decline to dismiss this appeal.”) (citation omitted).

                                           -6-
J-S02001-20



      At the outset, we acknowledge:
      [O]ur review of a trial court’s order granting or denying
      preliminary injunctive relief is highly deferential. This highly
      deferential standard of review states that in reviewing the grant
      or denial of a preliminary injunction, an appellate court is directed
      to examine the record to determine if there were any apparently
      reasonable grounds for the action of the court below. We will find
      that a trial court had apparently reasonable grounds for its denial
      of injunctive relief where the trial court has properly found that
      any one of the following essential prerequisites for a preliminary
      injunction is not satisfied.

      There are six essential prerequisites that a party must establish
      prior to obtaining preliminary injunctive relief. The party must
      show: 1) that the injunction is necessary to prevent immediate
      and irreparable harm that cannot be adequately compensated by
      damages; 2) that greater injury would result from refusing an
      injunction than from granting it, and, concomitantly, that issuance
      of an injunction will not substantially harm other interested parties
      in the proceedings; 3) that a preliminary injunction will properly
      restore the parties to their status as it existed immediately prior
      to the alleged wrongful conduct; 4) that the activity it seeks to
      restrain is actionable, that its right to relief is clear, and that the
      wrong is manifest, or, in other words, must show that it is likely
      to prevail on the merits; 5) that the injunction it seeks is
      reasonably suited to abate the offending activity; and, 6) that a
      preliminary injunction will not adversely affect the public interest.
      The burden is on the party who requested preliminary injunctive
      relief….

Warehime v. Warehime, 860 A.2d 41, 46-47 (Pa. 2004) (internal citations,

quotation marks, and footnotes omitted).

      In Appellants’ first issue, they argue that PA Waste failed to satisfy the

fourth prerequisite set forth above, contending that “the trial court erred as a

matter of law in finding that PA Waste’s right to relief is clear, that the wrong

is manifest, or in other words, that PA Waste is likely to prevail on the merits

of the action, and as such, the trial court’s April 12, 2019 order should be


                                       -7-
J-S02001-20



vacated.” Appellants’ Brief at 16 (unnecessary capitalization and emphasis

omitted). Appellants claim that, at the April 9, 2019 hearing, PA Waste “did

not offer any testimony establishing the merits of its case against [them]. PA

Waste did not even make an offer-of-proof as to its proposed testimony on

the merits of its claims when the [t]rial [c]ourt narrowly defined the issue.”

Id. at 17-18. Further, they argue that “[r]eview of the record, including all

pleadings, does not establish a clear right to relief on PA Waste’s claims.” Id.

at 18.

         We observe that our Supreme Court has said, “[t]o establish a clear

right to relief, the party seeking an injunction need not prove the merits of

the underlying claim, but need only demonstrate that substantial legal

questions must be resolved to determine the rights of the parties.”        SEIU

Healthcare Pennsylvania v. Com., 104 A.3d 495, 506 (Pa. 2014) (citation

omitted). This Court has also observed that “[f]or a right to be ‘clear,’ it must

be more than merely ‘viable’ or ‘plausible.’ However, this requirement is not

the equivalent of stating that no factual disputes exist between the parties.”

Ambrogi v. Reber, 932 A.2d 969, 980 (Pa. Super. 2007) (citations omitted).

Thus, “[w]e do not attempt to determine whether the party seeking the

preliminary injunction is guaranteed to prevail because our review of a

decision regarding a preliminary injunction does not reach the merits of the

controversy. The proper question is whether the party seeking the preliminary

injunction produced sufficient evidence to show that ‘substantial legal




                                      -8-
J-S02001-20



questions must be resolved to determine the rights of the respective parties.’”

Id. (citations omitted).

       In the case sub judice, the trial court determined that PA Waste “will

likely prevail to establish a breach of contract here.”    TCO at 2.    Though

Appellants contrarily insist that a review of the record demonstrates that PA

Waste does not have a clear right to relief, see Appellants’ Brief at 18, they

do not specifically explain why they believe that. For instance, Appellants do

not identify how PA Waste has failed to establish a prima facie showing of

breach of contract, i.e., which elements PA Waste has not demonstrated.

Furthermore, Appellants vaguely claim that they have contested liability and

asserted defenses, without detailing what those defenses are nor articulating

how they have challenged PA Waste’s claims so far. See id. This Court has

maintained that “[w]e shall not develop an argument for [the appellant], nor

shall we scour the record to find evidence to support an argument;

consequently, we deem this issue waived.” J.J. DeLuca Co., Inc. v. Toll

Naval Associates, 56 A.3d 402, 411 (Pa. Super. 2012) (citation omitted).

Further, to the extent Appellants argue that “PA Waste did not offer any

testimony establishing the merits of its case against [them],” they provide no

authority conveying that testimony establishing the merits is required.6 See

____________________________________________


6 Appellants provide a citation to Hoxworth v. Blinder, Robinson & Co.,
Inc., 903 F.2d 186 (3d Cir. 1990), noting that the court in that case found
that the plaintiffs were likely to succeed on the merits of their claim based on
“expert testimony.” See Appellant’s Brief at 19-20. Initially, we observe that



                                           -9-
J-S02001-20



In re S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super. 2013) (“[M]ere issue spotting

without analysis or legal citation to support an assertion precludes our

appellate review of a matter.”) (citations omitted). Accordingly, we consider

this issue waived. No relief is due on this basis.

       In Appellants’ second issue, they challenge the second prerequisite from

the above-stated test, averring that the trial court “erred as a matter of law

or in its discretion in apparently finding … that greater injury would result from

refusing an [i]njunction than granting it and, concomitantly, that the issuance

of an [i]njunction will not substantially harm other interested parties in the

proceedings.” Appellants’ Brief at 21-22. Appellants say that the trial court

“did not consider the impact of its restriction concerning the Fought

promissory note on [the] Evans []or Fought’s Disposal/Foughts.” Id. at 24.

Appellants claim that Douglas and Patricia Evans are only able to meet their

financial obligations through the pre-payment of $10,000.00 on the

promissory note. See id. at 22. Furthermore, Appellants allege that Fought’s

Disposal pre-pays on the note “in an effort to liquidate the balance due to

[Evans Disposal,]” and states that the preliminary injunction “effectively stops
____________________________________________


federal circuit court cases are not binding upon this Court.                See
Commonwealth v. Orie, 88 A.3d 983, 1012-13 n.49 (Pa. Super. 2014) (“We
recognize the holdings of federal circuit courts are not binding but may serve
as persuasive authority.”) (citations omitted). Moreover, Appellants provide
a weak analysis of this case, proffering little context for it and providing no
accurate pincites for the propositions they say the 27-page opinion contains.
Further, in their curt analysis of the case, Appellants do not even advance that
the Hoxworth Court held that ‘testimony establishing the merits’ is required,
but only observe that the party had offered expert testimony to support its
claims.

                                          - 10 -
J-S02001-20



… Fought’s Disposal from pre-paying….         There are no provisions advising

Fought’s Disposal what to do with the pre-payment. Is it to be held in escrow?

Does Fought’s Disposal receive credit for the payment if it is not paid to [the]

Evans?” Id. at 22, 23. They claim that the trial court “failed to consider the

impact of the restriction on the note[’s] pre-payment on Fought’s Disposal,

which in effect, does not permit it the ability to pre-pay on the note, which is

its contractual right under the promissory note. The [t]rial [c]ourt’s restriction

effectively requires … Fought[’s Disposal] to continue to pay interest on the

balance due and owing to [Evans Disposal] without the ability to pre-pay.”

Id. at 14.   Appellants note that Fought’s Disposal was not “joined in the

[p]reliminary [i]njunction proceeding nor had the ability to argue its position

before the trial court.” Id. at 23-24.

      To begin, with respect to Appellants’ claim that Douglas and Patricia

Evans cannot meet their financial obligations in light of the injunction, we

deem this claim waived.     In their brief, Appellants state that “[the] Evans

presented uncontradicted testimony of their monthly expenses. Only with the

pre-payment of $10,000.00 on the promissory note and their weekly wages

from Fought’s Disposal[] are they able to meet their financial obligations. (RR

59A).”   Id. at 22.    We reviewed the citation Appellants provided to the

reproduced record, but that citation does not support Appellants’ claim that

Douglas and Patricia Evans cannot meet their financial obligations without the

pre-payment. N.T. Hearing, 4/9/19, at 45. Instead, that citation only shows

that the Evans have a $3,000 monthly payment due to the Internal Revenue

                                     - 11 -
J-S02001-20



Service. Id. Appellants do not point us to any other evidence of what further

financial obligations the Evans have, nor do they elaborate on those expenses

in their brief. As we decline to scour the record for evidence on their behalf,

we deem this issue waived. See J.J. DeLuca, supra; see also Pa.R.A.P.

2119(c) (“If reference is made to the pleadings, evidence, charge, opinion or

order, or any other matter appearing in the record, the argument must set

forth, in immediate connection therewith, or in a footnote thereto, a reference

to the place in the record where the matter referred to appears….”).

      Next, regarding the pre-payment from Fought’s Disposal, Appellants do

not point us to where they raised this issue below. Our review of the record

indicates that, in Appellants’ Answer and New Matter to PA Waste’s Second

Petition for Injunction, they set forth a new matter, but make no mention of

Fought’s Disposal therein. See Appellants’ Answer and New Matter, 3/1/19,

at ¶¶ 80-89.     Similarly, at the hearing on the preliminary injunction,

Appellants did not raise this issue. Accordingly, we deem this issue waived,

as well. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived

and cannot be raised for the first time on appeal.”); Mason-Dixon Resorts,

L.P. v. Pa. Gaming Control Bd., 52 A.3d 1087, 1112 (Pa. 2012) (deeming

an issue waived where it was not raised until a motion for reconsideration);

Meyer-Chatfield Corp. v. Bank Financial Services Group, 143 A.3d 930,

938 n.4 (Pa. Super. 2016) (“Raising an issue for the first time in a motion for




                                    - 12 -
J-S02001-20



reconsideration, however, does not rescue that issue from waiver.”) (citation

omitted).7, 8

       Finally, in Appellants’ third issue, they contest the first prerequisite from

the above-stated test, arguing that “because PA Waste has failed to prove

success on the merit[s] of its claim, it cannot prove that it will be immediately

and irreparably harmed by [Appellants’] actions/inactions.” Appellants’ Brief

at 25.    Furthermore, they claim that “[w]hile it is true that [Douglas and

Patricia] Evans had signed a listing agreement for the sale of [their 17 Pony

Trail Drive home], the listing agreement …. had expired. There is no testimony

of proposed or planned sale of this [r]eal [e]state[,] nor that the [r]eal

[e]state would be relisted for sale.” Id. (citation omitted). Consequently,

they say that “the [t]rial [c]ourt’s conclusion that PA Waste’s need was

immediate[] was never proven.” Id. at 25-26.

       Initially, we note that Appellants have not clearly included this particular

issue in their Rule 1925(b) concise statement. See Pa.R.A.P. 1925(b)(4)(vii)

(“Issues not included in the Statement and/or not raised in accordance with
____________________________________________


7 Though waived, we observe that the plain language of the trial court’s order
does not preclude Fought’s Disposal from pre-paying on the note; rather, it
enjoins Appellants from “the expenditure of any accelerated payments made
by Fought’s Disposal…, over and beyond the contracted monthly amount.”
Order, 4/12/19 (emphasis added).         See also PA Waste’s Brief at 16
(“Appellants mischaracterize the injunction as preventing the payor from pre-
paying. Nothing in the [o]rder enjoins Fought[’s Disposal] from pre-paying
into a trust fund under court supervision.”).

8We observe that, when asked at the conclusion of the hearing if Appellants
had any evidence to present, Appellants’ counsel answered no. See N.T.
Hearing, 4/9/19, at 55.

                                          - 13 -
J-S02001-20



the provisions of this paragraph (b)(4) are waived.”). Nevertheless, even if

not waived, we would reject this argument. As set forth supra, Appellants

have not convinced us that we should disturb the trial court’s finding that PA

Waste will likely prevail on the merits. Moreover, with respect to 17 Pony Trail

Drive, even though the listing agreement has expired and there is no evidence

of a new listing agreement, there was other evidence submitted at the hearing

supporting that Douglas and Patricia Evans planned to move as soon as

possible. Specifically, the trial court found that “[a]t the hearing that occurred

on April 9, 2019, it was established that [Douglas and Patricia Evans] were

planning on moving to Florida. Not only did [they] place their marital property

for sale, they also bought a one[-]third interest in a home in Florida, started

selling their assets, told people they were moving to Florida as soon as

possible, and began leaving assets in Florida, such as their motorcycle.” TCO

at 3 (citations omitted).      Appellants do not challenge these findings.

Moreover, the Evans concede themselves in their brief that they intend to

move to Florida. See Appellants’ Brief at 10 (“The Evans do intend to relocate

to the State of Florida.”). Accordingly, Appellants’ argument regarding the

expired listing does not persuade us, and we conclude that no relief is due on

this basis.

      Order affirmed.




                                     - 14 -
J-S02001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2020




                          - 15 -